Citation Nr: 1410409	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-25 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral deep venous insufficiency.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for deep venous insufficiency of both legs.  

In October 2011, the Board remanded the case for further development, to include obtaining VA examination with opinion.  The record reflects that a VA DBQ (disability benefits questionnaire) examination was obtained in September 2012; however, the rationale provided for the opinion was found to be insufficient, and another remand was warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  In June 2013, the Board remanded this matter in order to obtain another VA examination with opinion.  The Board finds, however, that there has not been substantial compliance with the June 2013 remand directives, and another remand is warranted. See Stegall v. West, supra.

Although further delay is regrettable, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran essentially contends that his current bilateral deep venous insufficiency is related to his active service.

As noted above, the Veteran was afforded a VA examination in September 2012 to determine the etiology of his claimed bilateral deep venous insufficiency.  In the June 2013 remand, the Board found that the September 2012 VA examiner's opinion on the etiology of the Veteran's deep venous insufficiency did not take into account the fact the Veteran was noted to have bradycardia at the time of his service discharge examination in August 1982, which the Board noted in its October 2011 remand was possible evidence of bilateral venous insufficiency during service. 

The record reflects that on June 27, 2013, the RO sent a letter to the Veteran advising him that the VA medical facility nearest him had been asked to schedule him for an examination, and that they would notify him of the date, time, and place of the examination.  Thereafter, a VA examination was apparently scheduled for the Veteran in July 2013; however, there is a notation in the Veteran's claims folder that this VA examination was cancelled because the Veteran failed to report.  

Thereafter, a letter, dated in November 2013, was received from the Veteran (after he received the SSOC (supplemental statement of the case) dated in October 2013 denying his claim), in which he discussed his delay in receiving mail, and the physical, logistical, and financial difficulties he would experience in reporting for a VA examination.  In December 2013, the Veteran sent another letter indicating he was bedridden due to advanced diabetes mellitus.  

The Board notes that the Veteran has been advised that it is his responsibility to report for an examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  However, a review of the record shows that the Veteran has asserted on several occasions in the past that he experiences a significant delay in receiving mail (and has provided an alternative address at which he can receive mail), and that on several occasions he would experience physical, logistical, and financial problems trying to travel from his home (in Estancia, Iloilo) to the place where the VA examinations would take place (in Pasay City, Manila).  

In light of the fact that a supplemental opinion/rationale is needed in this matter, and in consideration of the Veteran's situation, the Board finds that an additional attempt should be made to schedule a supplemental VA examination and/or opinion regarding the nature and etiology of the Veteran's bilateral venous insufficiency.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination by an examiner, other than the examiner who examiner the Veteran in September 2012, to address the nature and etiology of his bilateral deep venous insufficiency disabilities.  

If the Veteran cannot attend the examination, then the examiner should proceed with providing an addendum opinion as set forth below.

The Veteran's claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Based upon the examination results (if completed) and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's current bilateral deep venous insufficiency disability had its onset during active service or is related to any in-service event, disease, or injury, including the bradycardia shown in August 1982. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

2. Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran an appropriate SSOC containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and the claim should thereafter be returned to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

